Citation Nr: 0826476	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  02-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for left knee disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1974 to March 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), which denied the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for a left knee disability.  

The veteran appeared at a hearing before the local hearing 
officer at the RO in April 1999.  A transcript of that 
hearing has been associated with her claims folders.

In a December 2002 decision, the Board denied an increased 
evaluation.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
November 2003, VA's General Counsel and the veteran's former 
representative filed a Joint Motion to Vacate in Part and 
Remand, asking the Court to vacate the denial and remand it 
for further development and readjudication, to include 
appropriate notification, as required by the Veterans Claims 
Assistance Act of November 2000 (the VCAA), as well as re-
examination of the veteran's knee.  The Court granted the 
motion in November 2003.

In June 2004, the Board remanded this matter for additional 
development in accordance with the Joint Motion.  In April 
2006, the Board denied entitlement to an increased rating for 
sinusitis and remanded the left knee claim for additional 
development.  The matter is now ready for appellate review.  

In a November 2007 statement in support of claim, the veteran 
raised the issue of entitlement to a temporary total 
disability evaluation for left knee surgery performed in 
August 2007.  This issue is referred to the RO for 
adjudication.  


FINDINGS OF FACT

1.  The veteran's left knee disorder has been manifested by 
no more than mild subluxation or lateral instability.

2.  X- ray evidence documents left knee arthritis, which is 
shown to be productive of noncompensable limitation of 
flexion but no limitation of extension.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee arthritis based upon subluxation or lateral 
instability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 
(2007).

2.  The criteria for an additional, separate, 10 percent 
evaluation for left knee arthritis have been met throughout 
the course of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In February 2002, June 2004, August 2005, and September 2006 
letters VA informed the veteran of the information and 
evidence necessary to substantiate the claim, what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the five elements listed above in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran has 
substantiated her status as a veteran.  The second and third 
Dingess elements are also substantiated inasmuch as service 
connection has been established for the disability at issue.  
The September 2006 and December 2007 letters discussed the 
criteria for the assignment of effective dates and ratings. 

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The February 2002, June 2004, August 2005, and September 2006 
letters told the veteran that she could substantiate her 
claim with evidence that the disability had worsened.  The 
September 2006 and December 2007 letters told her that she 
could substantiate the claim with evidence of the effect of 
the disability on work.  
She was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007)  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  Despite the 
timing deficiency with regard to the VCAA notice, she was 
given ample opportunity to provide the necessary evidence to 
support her claim.  She thus, had a meaningful opportunity to 
participate, and was not prejudiced. 

The veteran testified to the effects of her disability on 
daily life.  She thereby demonstrated actual knowledge that 
such evidence could substantiate the claim.  She was provided 
a VA examination in which the impact of the disability on 
daily life was discussed.  These discussions should have put 
her on notice that such evidence was relevant to 
substantiating the claim.

Some of the criteria for rating knee disabilities require 
specific measurements of ranges of motion.  The veteran was 
provided with these criteria in a supplemental statement of 
the case issued in October 1999.  While such a post-
decisional document could not provide legally sufficient VCAA 
notice,  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); the supplemental statement of the case should have put 
the veteran on notice of what was needed to substantiate the 
claim.  She has had almost nine years to submit additional 
evidence and argument and to have a hearing.  She was 
therefore, not deprived of a meaningful opportunity to 
participate in the adjudication of her claim.

The September 2006 and December 2007 letters provided notice 
on the third Vazquez-Flores notice element; and both VCAA 
letters provide examples of evidence that could be submitted 
to substantiate the claim.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded several VA examinations with 
regard to this issue.  

Increased Rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups. Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2007).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel 
further held that separate ratings could also be provided for 
limitation of knee extension and flexion. VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

VA outpatient treatment records beginning in 1988 reveal that 
the veteran underwent arthrocentesis of the left knee in 
October 1989 and that grade I mucoid degeneration of the left 
knee was diagnosed in February 1992.  She was seen in April 
1992 for left knee complaints that included pain, swelling 
and occasional locking, but without evidence of any laxity at 
that time.  MRI revealed a tear in the medial meniscus in 
July 1992, and degenerative changes in the medial meniscus of 
the left knee were noted in October 1995, but no bone or 
joint abnormality was shown on X-ray at that time.  The 
veteran complained of an inability to bear weight on the left 
knee.

In January 1998, the veteran underwent a VA joints 
examination.  She reported a history of left knee pain and 
swelling since 1975.  The veteran indicated that she was 
treated with medication and had undergone several aspirations 
of fluid during the years.  A history of a fall in August 
1997, with a left ankle sprain was noted.  The veteran stated 
that she had used a straight leg cane at times but not at 
present, as well as an elastic left knee brace.  She said 
that she had occasional left knee instability and was able to 
ambulate without an assistive device for up to five blocks, 
but used a cane at times for longer distances.

Physical examination revealed range of motion was from zero 
to 130 degrees. Range of motion beyond 120 degrees was 
painful.  There was decreased left quadriceps muscle power to 
full range, secondary to pain.  There was also tenderness to 
palpation at the left knee medially.  Guarding with left knee 
movement was also present.  The veteran had a normal gait, 
including heel and toe walking.  X-rays of the left knee were 
noted to be normal. A diagnosis of degenerative joint disease 
of the left knee was rendered.

At the time of her April 1999 hearing, the veteran testified 
that her left knee disorder had increased in severity with 
fluid build up and swelling, along with giving way three to 
four times a month.  She stated that she had great difficulty 
coming down stairs, especially using the subway to go back 
and forth to work, and that she used a cane at times.  She 
indicated that she missed a lot of work on account of her 
symptoms.  The veteran noted using an ace bandage on the knee 
and reported self treating the knee with heating pads and 
ice.

Following the hearing, the veteran underwent an additional VA 
examination in August 1999.  It was observed that the veteran 
had had multiple work-ups, an arthrogram, and cortisone 
injections.  The veteran stated that pain was present upon 
walking, but slightly improved after moving the joint for a 
few minutes, and that it worsened in the afternoon and only 
partially responded to Motrin.  She noted that she had 
morning stiffness, constant pain, and occasional 
locking/giving way upon walking.  She also reported using a 
cane and ace bandage.  

The veteran stated that she had flare-ups of severe pain 
twice a week and that precipitating factors included walking 
and use of the joint.  It was reported that arthrocentesis 
provided a few hours of relief.  There was no evidence of 
dislocation or subluxation.  The veteran related that the 
effect on her occupation/daily living was impairment upon 
standing and weightbearing.  She indicated that she had to 
sit at her job, and had a difficult time going down steps, 
which affected her ability to take the subway to work.

Physical examination revealed active and passive range of 
motion of the left knee from zero to 50 degrees and 70 
degrees, respectively, with pain reported over 50 degrees.  
Motion was additionally limited by pain and swelling.  There 
was evidence of positive edema, synovial effusion, tenderness 
of the medial aspect of the knee on range of motion, 
guarding, and audible crepitus.  The veteran had a slight 
limp/gait upon ambulation.  No ankylosis was present.  The 
right leg was 1/4 inch longer than the left leg.  There was 
no anterior or posterior medial or lateral instability.  
Lachman's sign was negative.  

X-ray of the left knee was negative for any evidence of bone 
or joint abnormality.  A prior MRI study was reviewed.  A 
diagnosis of mucoid degeneration of the medial meniscus of 
the left knee was rendered.

The veteran was afforded a VA examination in July 2004.  At 
the time of the examination, the veteran complained of pain, 
swelling, and giving way of both knees.  She walked with a 
walking stick.  Precipitating factors of flare-ups included 
knee bending, walking, standing, and going up and down 
stairs.  Alleviating factors included stopping and walking 
with a walking stick.  When asked about additional limitation 
of motion, the veteran reported that she would end up limping 
and become stiff.  The veteran had no crutches or corrective 
shoes.  She used an ace bandage but had no brace.  She 
reported using a cane but did not bring it with her.  

The veteran indicated that she had no episodes of dislocation 
or recurrent subluxation.  She noted that she had had 
inflammatory arthritis, but no constitutional symptoms.  The 
veteran had worked in human resources for the past ten years 
and continued in that capacity.  

Physical examination revealed that the veteran walked erect 
with no list, tilt, or limp.  She rose on her toes and heels 
slowly and unsteadily.  When asked to squat, she bent her 
knees to 25 degrees and stated that it hurt and that she did 
not want to hurt it anymore.  There was minimal fluid in both 
knees.  Circumference of the knees was 35.5 cm on the right 
and 33.3 cm on the left.  Passive flexion and extension of 
the knees produced popping and clicking of the left knee.  

Range of motion was from 0 to 125 degrees.  There was 
instability to manual, medial, and lateral counter pressure.  
Drawer sign was negative but McMurray's was positive.  X-rays 
revealed mild degenerative arthritis.  A diagnosis of mild 
degenerative arthritis of the left knee was rendered. 

In an August 2004 statement, J. W., a friend of the veteran, 
indicated that she frequently observed the veteran using ace 
bandages and crutches.  She also complained of frequent knee 
pain.  J. B., in an August 2004 letter, indicated that he saw 
the veteran use crutches for her knees.  He also noted that 
she complained of pain in her knees.  In a September 2005 
statement, M. F. stated that she had known the veteran for 
the past ten years.  She reported that the veteran had 
difficulty walking and taking the subway stairs.  She would 
always be the last one down.  In a September 2005 statement, 
C. J. stated that the veteran frequently used ace bandages on 
her knees.  She also reported that the veteran used a cane.  

The veteran underwent an additional VA examination in 
September 2006.  At the time of the examination, the veteran 
reported having intermittent knee pain.  Treatment was with 
Motrin with some relief.  Flare-ups were noted to not be an 
issue.  The veteran used a straight cane for ambulation.  She 
was noted to be employed at a desk job on a part-time basis.  
Range of motion was from 0 to 90 degrees with pain increasing 
with repetitive motion.  Pain was noted to start at the end 
of 90 degrees.  There was tenderness at the left knee 
anteriorly.  

The veteran had 4-/5 strength in her left quad.  She had 
severe guarding with left knee range of motion.  There was no 
edema, effusion, instability, redness, heat or abnormal 
movement present.  Stability was noted to be within normal 
limits.  X-rays revealed mild osteoarthritis of the left 
knee.  Additional limitation of joint function included pain, 
weakness, and lack of endurance.  Additional functional loss 
during flare-ups could only be determined by resort to 
speculation.  

In a January 2007 letter, C. F. indicated that he had 
witnessed the veteran complaining on numerous occasions about 
knee pain.  He noted that he had applied topical ointment to 
her knee in November 2006 as she was having difficulty 
ambulating.  

A June 2007 MRI of the left knee revealed medial meniscal 
posterior horn tear and tiny joint effusion.  In August 2007, 
the veteran underwent left knee arthoscopy at which time a 
chondroplasty and synovectomy were performed.  

In a September 2007 letter, the veteran's private physician, 
K. Weiner, M.D., indicated that based upon the veteran's left 
knee and cervical spine disorders, she was totally disabled 
and not able to return to work.  

In conjunction with the November 2007 Board remand, the 
veteran was afforded an additional VA examination in January 
2008.  At the time of the January 2008 VA examination, the 
veteran was noted to have undergone arthroscopic surgery in 
August 2007.  The pain in the left knee was daily and was 7-
8/10.  The pain was throbbing and burning in nature.  She 
complained of weakness, stiffness, a bit of swelling, some 
heat, instability, fatigability, and lack of endurance.  

The veteran denied redness.  She had had locking before the 
surgery but was not currently having any.  Prior to the 
surgery, the veteran had flare-ups once a week which brought 
the pain level to 10/10, which lasted for a few days.  It was 
precipitated by going up and down stairs and getting out of 
the bed the wrong way.  It was alleviated by rest, 
medication, elevation, and topical ointment.  

Since the operation, the veteran had not had any flare-ups.  
When the veteran had had flare-ups, it was difficult to bend 
the knee.  The veteran reported that she still had constant 
pain in the knee.  The veteran had two knee braces but was 
not wearing either one.  She ambulated with a cane in her 
hand.  There was no dislocation or subluxation.  The veteran 
was employed as an administrator with the city.  She did desk 
work.  

She noted that even though the job was sedentary, she had to 
climb up and down stairs on the subway which made it hard on 
her knees.  The veteran was not returning to work as she had 
pending surgery for treatment of her chronic neck pain.  In 
terns of daily activities, the veteran had neck pain and 
difficulty going up and down stairs, trouble getting out of 
bed, and difficulty getting up from a sitting position.  
Otherwise, she was independent in activities of daily living.  
She could stand or walk for fifteen minutes but then had to 
rest.  

Range of motion was 0 to 90 degrees on first repetition.  It 
increased to 95 on the second repetition and to 100 degrees 
on the third repetition.  There was pain from 90 to 100 
degrees.  Physical examination of the left knee revealed mild 
instability with motion both medially and laterally on valgus 
and varus stress.  Lachman's and anterior drawer tests were 
negative.  McMurray's testing on the left revealed complaints 
of pain and guarding.  There was no catching or clicking.  
Manual muscle testing was 4/5 on the left as compared to 5/5 
on the right.  Repeated manual muscle testing and range of 
motion testing did not cause any increase in functional 
deficits.  Diagnoses of left knee arthritis; left knee medial 
and lateral meniscus tears status post chondroplasty; left 
knee synovitis status post synovectomy; and left knee 
chondromalacia, were rendered.  

The examiner stated that he could not determine without 
resort to speculation whether pain, fatigue, weakness, lack 
of endurance or incoordination or flare-ups caused additional 
functional loss.  There was no evidence of this on 
examination.  The examiner indicated that the veteran should 
be able to return to work since her job was essentially 
sedentary.  Therefore, it did not cause marked interference 
with employment.  She was able to take the subway to work 
with the use of a cane.  

In February 2008, the Director of Compensation and Pension 
Services noted the results of the September 2006 VA 
examination.  He further observed that the veteran 
subsequently underwent arthroscopic surgery in August 2007.  
The Director then noted the findings made at the time of the 
January 2008 VA examination.  The Director indicated that 
given the mild findings on VA examinations, and the fact that 
the veteran's left knee disability did not interfere with her 
ability to be gainfully employed, as she continued to work as 
a city administrator, an extraschedular evaluation for 
service-connected left knee arthritis, minimal instability, 
and status post arthroscopy, was not in order.  

Analysis

With regard to Diagnostic Code 5257, the veteran has never 
been found to have more than mild laxity on clinical 
evaluation.  The VA examinations performed in conjunction 
with the veteran's claim have revealed no more than slight 
laxity.  While the veteran has at times reported giving way 
and locking of her left knee, this has not been confirmed by 
objective medical findings.  There has been no evidence of 
subluxation.  Absent a showing of moderate instability or 
subluxation, the criteria for an evaluation in excess of 10 
percent under Diagnostic Code 5257 have not been met.

The veteran has had no less than 50 degrees of flexion, even 
with consideration of functional factors.  This limitation of 
flexion, however, is not compensable.  38 C.F.R. § 4.71a, DC 
5260.  Under Diagnostic Code 5003, the arthritis and 
limitation of flexion of the left knee warrant a separate 10 
percent rating.  As there is no evidence of further 
limitation of flexion, the evidence is against more than a 10 
percent rating on this basis.

The veteran has always been found to have full extension to 0 
degrees with no further limitations due to functional 
factors.  In sum, there is no indication of limitation of 
extension, so as to warrant a separate rating on that basis.

As noted above, functional have not been shown to cause 
limitation of motion that would warrant higher ratings.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's left knee disability is manifested by 
limitation of motion, functional impairment and some 
instability.  These manifestations are contemplated by the 
rating schedule.  The most recent VA examiner opined that the 
disability did not cause marked interference with employment 
and the Director of VA's Compensation and Pension Services 
found that the veteran's left knee did not interfere with her 
ability to be gainfully employed.  

The record shows that while the veteran has reported 
difficulty accessing the subway to reach hear employment, she 
has been able to maintain this employment for a number of 
years without reported economic impact.  The disability has 
not required any periods of hospitalization.  No other 
exceptional factors have been reported.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against a finding 
that the veterans' disability meets or approximates the 
criteria for ratings in excess of those provided in this 
decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

An evaluation in excess of 10 percent for left knee arthritis 
based upon subluxation or lateral instability is denied.

An additional, separate, 10 percent evaluation for left knee 
arthritis throughout the course of the appeal is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


